     Case 18-50214-rlj11 Doc 2236 Filed 09/01/21                  Entered 09/01/21 15:00:03           Page 1 of 7




The following constitutes the ruling of the court and has the force and effect therein described.



Signed August 30, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________


                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                          LUBBOCK DIVISION

       In re:                                                     §
                                                                  §
       REAGOR-DYKES MOTORS, LP,1                                  §      Case No.: 18-50214-RLJ-11
                                                                  §      (Jointly Administered)
                         Debtors.                                 §
       _____________________________                              §
                                                                  §
       DENNIS FAULKNER, Trustee of the                            §
       Creditors Trust,                                           §
                                                                  §
                Plaintiff,                                        §
                                                                  §
       v.                                                         §      Adversary No. 21-05002
                                                                  §
        LANE GORMAN TRUBITT, LLC, LEE                             §
        ANN COLLINS, COLLIN                                       §
        KANELAKOS, and PATRICK REILLY,                            §
                                                                  §
                Defendants.                                       §


                                 MEMORANDUM OPINION AND ORDER

     1
       The following chapter 11 cases are jointly administered in Case No. 18-50214: Reagor-Dykes Motors, LP, Reagor-
     Dykes Imports, LP (Case No. 18-50215), Reagor-Dykes Amarillo, LP (Case No. 18-50216), Reagor-Dykes Auto
     Company, LP (Case No. 18-50217), Reagor-Dykes Plainview, LP (Case No. 18-50218), Reagor-Dykes Floydada, LP
     (Case No. 18-50219), Reagor-Dykes Snyder, L.P. (Case No. 18-50321), Reagor-Dykes III LLC (Case No. 18-50322),
     Reagor-Dykes II LLC (Case No. 18-50323), Reagor Auto Mall, Ltd. (Case No. 18-50324), and Reagor Auto Mall I
     LLC (Case No. 18-50325).

                                                              1
Case 18-50214-rlj11 Doc 2236 Filed 09/01/21                Entered 09/01/21 15:00:03           Page 2 of 7




        On December 21, 2020, the plaintiff, Dennis Faulkner, Trustee of the Creditors Trust2

(“Trustee”), sued the defendants, Lane Gorman Trubitt, LLC, Lee Ann Collins, Collin

Kanelakos, and Patrick Reilly (collectively, “LGT Defendants”), for malpractice and breach of

contract arising out of audits performed by the LGT Defendants for Reagor-Dykes.3 This suit

was filed in state court in Dallas. The LGT Defendants promptly removed the suit to the Court

thus creating this adversary proceeding. The Trustee filed a motion to remand the suit back to

state court, which is opposed by the LGT Defendants. The remand question has been abated

pending the Court’s resolution of two matters filed with the Court by the parties: the LGT

Defendants filed a motion asking the Court to approve its right to assert setoff and recoupment

defenses and counterclaims against the Trustee in the adversary proceeding [ECF No. 2155]; the

Trustee filed his motion to enforce the injunction of the Reagor-Dykes confirmed chapter 11 plan

to prevent the assertion of such defenses and counterclaims [ECF No. 2172].4 Each party

opposes the others’ motion.

        The two motions were jointly argued and heard by the Court. The LGT Defendants are,

in effect, asking that the Court allow them to plead setoff and recoupment (and the underlying

claims that support setoff and recoupment) defensively and not as a basis for a positive

recovery—any recovery can only go to offset or defeat the Trustee’s causes of action. The

Trustee’s motion seeks substantive relief to block even the mere assertion of setoff and

recoupment because, the Trustee contends, the underlying claims that support setoff and

recoupment are Disallowed Claims, a defined term under the confirmed Reagor-Dykes plan.


    2
      The confirmed plan in the Reagor-Dykes Motors, LP bankruptcy case created the Reagor Dykes Auto Group
Creditors Liquidating Trust; Dennis Faulkner was appointed the trustee of the trust.
    3
      Reagor-Dykes refers collectively to the jointly administered debtor entities.
    4
      ECF No. refers to a docket entry in the Reagor-Dykes jointly administered bankruptcy case, Case No. 18-
50214, unless otherwise stated.

                                                       2
Case 18-50214-rlj11 Doc 2236 Filed 09/01/21           Entered 09/01/21 15:00:03       Page 3 of 7




The LGT Defendants contend that any problems with its audits were caused by the fraud and

misrepresentations of Reagor-Dykes’s personnel and that the engagement letters for the auditing

services contain indemnity provisions by which Reagor-Dykes indemnifies the LGT Defendants

for all claims arising from a knowing misrepresentation by Reagor-Dykes in connection with the

audits. Setoff and recoupment require that the parties have mutual claims. The LGT

Defendants’ setoff and recoupment rights arise from the alleged counterclaims and indemnity

provisions of the engagement letters.

       The Court grants the LGT Defendants’ request to assert setoff and recoupment rights

(and the underlying claims) defensively and denies the Trustee’s request that the Court enjoin the

LGT Defendants from asserting such rights.

       First, the LGT Defendants’ claims that they wish to assert are not, as described by the

Trustee, “Disallowed Claims” under the confirmed plan. The Trustee bases this charge on the

LGT Defendants’ failure to timely file proofs of claim. But the Trustee is relying on one part of

a two-part test for determining that a claim is a Disallowed Claim under the plan. Such a claim

must also have been scheduled by Reagor-Dykes at a zero balance or labeled as contingent,

disputed, or unliquidated. See ECF No. 1897 at 11. The Reagor-Dykes schedules do not include

a claim of any of the LGT Defendants. Upon a review of the notice lists to creditors in the

bankruptcy cases, there is no indication that the LGT Defendants, or any one of them, were ever

provided with formal notice of the bankruptcy filings or other events in the cases.

       Second, the LGT Defendants are not violating the confirmed plan by asserting their

defensive claims. The Trustee says that the LGT Defendants are violating the injunctive

provision of the plan by “taking steps to assert these Disallowed Claims.” ECF No. 2172 at 4.

This is an overly broad reading of the protections afforded Reagor-Dykes (and now the Trustee)



                                                  3
Case 18-50214-rlj11 Doc 2236 Filed 09/01/21             Entered 09/01/21 15:00:03       Page 4 of 7




by the injunctive provision of the plan. The plan states that all Holders of Claims are forever

precluded and enjoined from asserting any Claim against Reagor-Dykes or the Trust other than

as provided by the plan. ECF No. 1897 at 38. The plan specifically addresses setoff and

recoupment at sections 10.4 and 10.5, respectively, and outlines the procedure by which such

claims are handled. For setoff, section 10.4 states (assuming it is corrected) that no “Party” is

entitled to perform a setoff unless the Trustee consents to it or the setoff is allowed by the Court

upon request made. For recoupment, “in no event . . . shall any holder of Claims . . . be entitled

to recoup any Claim . . . against any Claim, right or account receivable of the Debtors unless

such holder” provides a required notice and the Trustee consents to the “requested recoupment.”

ECF No. 1897 at 36. If the Trustee does not consent, then recoupment may be allowed by order

of the Court.

       Third, the LGT Defendants are not estopped from asserting their claims. The Trustee

argues that the LGT Defendants had to know about their potential liability (and presumably the

possible defenses and counterclaims) because of their professional relationship with Reagor-

Dykes and by Ford Credit suing Reagor-Dykes in federal court in late July 2018 that triggered

the initial bankruptcy filings. See ECF No. 2172 at 5 n.7. Declaring that they had to know

something is hardly a legal argument. As stated above, Reagor-Dykes never provided notice to

the LGT Defendants. The same events that supposedly put the LGT Defendants on notice should

have also put Reagor-Dykes on notice of the LGT Defendants’ potential claims against Reagor-

Dykes. The Trustee also refers to Reagor-Dykes preserving its claims against the LGT

Defendants in its Disclosure Statement as providing additional notice to the LGT Defendants.

There are two problems with this point: first, there is no evidence that notice of the Disclosure

Statement was sent to the LGT Defendants; and, second, the Disclosure Statement post-dates the



                                                    4
Case 18-50214-rlj11 Doc 2236 Filed 09/01/21                  Entered 09/01/21 15:00:03           Page 5 of 7




bar dates for filing proofs of claim.

        Fourth, the Trustee offers no explanation of how the LGT Defendants would know that

they had any claim against Reagor-Dykes until Reagor-Dykes or another party asserted a claim

against them. At the hearing, it was clarified that the International Bank of Commerce-

Oklahoma sued the LGT Defendants on June 27, 2019, not in January as represented by the

Trustee; the suit here was filed on December 21, 2020. Both actions were thus filed after the bar

dates in the two waves of bankruptcy filings by Reagor-Dykes.5

        Fifth, and most important, notwithstanding the notice issues and plan provisions, the LGT

Defendants’ failure to file proofs of claim does not bar them from asserting their claims

defensively. While the Fifth Circuit has not definitively ruled on this issue, the majority of lower

courts have found that defensive assertion of setoff and recoupment is allowed, despite a failure

to file a proof of claim. See, e.g., In re Columbia Hosp. for Women Med. Ctr., Inc., 461 B.R.

648, 672–73 (Bankr. D.D.C. 2011) (holding that a creditor did not have to file a proof of claim to

preserve setoff rights); In re M. Silverman Laces, Inc., 404 B.R. 345, 365–66 (Bankr. S.D.N.Y.

2009) (finding that “filing a proof of claim is not a prerequisite to asserting an otherwise valid

setoff” raised as an affirmative defense); Calderone v. Mancino (In re Calderone), 166 B.R. 825,

830 (Bankr. W.D. Pa. 1994) (same); In re Nat’l Promoters & Servs. Inc., No. 13-00051, 2020

WL 1685755, at *8 (Bankr. D.P.R. Apr. 6, 2020) (same); Montoya v. Pacheco (In re Salcido),

No. 10-1166, 2012 WL 3904535, at *10 (Bankr. D.N.M. Sept. 7, 2012) (“However, to the extent

the Trustee or estate has a claim against the Defendants they may assert offset or recoupment

notwithstanding their failure to file a proof of claim.”); In re Twin Peaks Fin. Servs., Inc., 516



    5
     The bar date for the first group of bankruptcy cases (Case Nos. 18-50214, 18-50215, 18-50216, 18-50217, 18-
50218, 18-50219) was December 5, 2018; the bar date for the second group of cases (Case Nos. 18-50321, 18-50322,
18-50323, 18-50324, 18-50325) was April 24, 2019.

                                                         5
Case 18-50214-rlj11 Doc 2236 Filed 09/01/21                        Entered 09/01/21 15:00:03                Page 6 of 7




B.R. 651, 658 (Bankr. D. Utah 2014) (same); see also 5 Collier on Bankruptcy ¶ 553.07[1] (16th

ed. 2011).6

         And the Texas bankruptcy courts have held that a creditor is not prevented from

defensively asserting recoupment even where the creditor did not file a proof of claim or even

where the creditor’s claim was disallowed. See ABCO Inds., Inc. v. ESI, Inc. (In re ABCO

Indus., Inc.), 270 B.R. 58, 61–62 (Bankr. N.D. Tex. 2001); Aetna Life Ins. Co. v. Bram (In re

Bram), 179 B.R. 824, 827 (Bankr. E.D. Tex. 1995) (“[T]he right to recoupment does not

constitute a debt which is dischargeable.”); Northstar Offshore Grp., LLC v. Peregrine Oil &

Gas LP (In re Northstar Offshore Grp., LLC), No. 17-03448, 2018 WL 4445082, at *3 (Bankr.

S.D. Tex. Sept. 14, 2018) (“courts have viewed recoupment as an equitable remedy that is

unbound by the restrictions on setoff that arise from the claims allowance process”). One court

held that where a creditor does not file a proof of claim (and its claim is neither allowed nor

disallowed), setoff may be asserted because “the Bankruptcy Code does not impose any

additional procedural mechanism on a creditor seeking to assert an equitable right to setoff, even

within the context of discharged debt.” Gilmour v. Aetna Health, Inc., No. 17-cv-00510, 2018

WL 4937072, at *4 (W.D. Tex. Oct. 11, 2018), report and recommendation adopted, 2018 WL

10374126 (W.D. Tex. Dec. 11, 2018) (finding that the creditor could assert its setoff

counterclaims against the debtor, even though the debtor was a liquidating corporate debtor and

not discharged in the bankruptcy).7


    6
       “In general, a creditor must file a proof of claim in order to participate in any distribution from a debtor’s
bankruptcy estate. It does not necessarily follow, however, that a creditor who fails to file a proof of claim thereby
waives a right of setoff for all purposes. The prevailing view is that the failure to file a proof of claim does not prevent
the creditor from asserting the right as a defensive matter, although the creditor may be barred from collecting a
dividend with respect to the amount of the claim that exceeds the creditor’s offsetting debt to the debtor.” 5 Collier
on Bankruptcy ¶ 553.07[1] (16th ed. 2011).
     7
       Several courts have noted that if a proof of claim is filed, and that claim is disallowed, then the creditor is not
able to assert setoff under 11 U.S.C. § 553. In re ABCO Indus., Inc., 270 B.R. at 63 (“Although, as noted, the defensive
use of setoff (or recoupment) is not necessarily precluded by the failure to file a proof of claim, when a proof of claim

                                                               6
Case 18-50214-rlj11 Doc 2236 Filed 09/01/21                      Entered 09/01/21 15:00:03              Page 7 of 7




         Courts have allowed creditor-defendants to defensively assert setoff and recoupment for

two reasons. The first is that it would “be unfair to deny a creditor the right to recover an

established obligation while requiring the creditor to fully satisfy a debt to a debtor.” Davidovich

v. Welton (In re Davidovich), 901 F.2d 1533, 1539 (10th Cir. 1990) (quotations and citation

omitted); see also In re De Laurentiis Ent. Grp., Inc., 963 F.2d 1269, 1277 (9th Cir. 1992). The

second reason is that the Code does not prevent setoff and recoupment where a proof of claim

has not been filed because “[a] creditor asserting set-off is not requesting distribution from the

bankruptcy estate res but is seeking instead to satisfy the debt owed to it by debtor to the extent

of the debt it owes to debtor,” In re Calderone, 166 B.R. at 830, and “The Bankruptcy Code says

nothing about the defensive use of recoupment,” In re ABCO Indus., Inc., 270 B.R. at 62.

“Although failure to file a proof of claim may preclude [defendant] from asserting any right to

distribution under the plan, it does not bar [defendant] from asserting a right of setoff

defensively.” In re Columbia Hosp., 461 B.R. at 672–73.

         Upon the foregoing, it is hereby

         ORDERED that the LGT Defendants’ motion requesting authority to assert setoff and

recoupment (and the underlying counterclaims and defenses) is granted. It is further

         ORDERED that the relief requested by the Trustee’s motion is denied.

                              ### End of Memorandum Opinion and Order ###




is actually filed and eventually disallowed, § 553(a)(1) is clear that setoff is not to be permitted.”); In re Northstar
Offshore Grp., LLC, 2018 WL 4445082, at *3.

                                                             7
